_   .


L   .




        Honorable Robert S. Calvert       Opinion NO. c-698
        Comptroller of Public Accounts
        Austin, Texas                     Re:   Whether the Director
                                                of the Cotton Re-
                                                search Committee
                                                should be reimbursed
                                                on an actual expense
                                                or on a per diem basis
                                                while traveling for
                                                the State and related
        Dear Mr. Calvert:                       questions.
                  You have requested an opinion from this office on
        the following matter:
                 "Whether the Director of the Cotton Re-
            search Committee should be reimbursed on an
            actual expense or on a per diem basis while
            traveling for the State and related questions."
                  Article 165-4a, Vernon's Civil Statutes, after set-
        ting forth the Legislature's policies, creates and establishes
        the Cotton Research Committee in the following language:
                 %ec. 2. A Cotton Research Committee, com-
            posed of the Chancellor or Successor of the Texas
            Agricultural and Mechanical College System of the
            Texas Technological College, and the President of
            Texas Woman's University, is hereby created and
            established to cause surveys, research and investi-
            gations to be made relating to the utilization of
            the cotton fiber, cottonseed, and all other pro-
            ducts of the cotton plant, with authority to con-
            tract with any and all Agricultural Agencies and
            Departments of the State, and all State Educational
            Institutions and State Agencies to perform any such
            services for said Committee and for the use of their
            respective available facilities, as it may deem proper,
            and to compensate such Agencies, Departments and In-
            stitutions, to be paid from money appropriated by the
            Legislature for the purposes of this Act, which appro-
            priations of monies for cotton research are hereby
Hon. Robert S. Calvert, page 2 (c-698)


     authorized; grants and gifts from the United
     States or private sources may be accepted for
     such purposes, and shall be subject only to
     limitations contained in such grants or gifts."
          Pursuant to the authority and power granted by
Article 165-4a, the Committee promulgated and adopted a reso-
lution appointing a Director of Cotton Research with extensive
duties and responsibilitiesin the following language:
         "The.Committee holds the Director of
    Cotton Research Committee responsible for
    the promulgation of policies, establishment
    of budgets, and selection of research pro-
    grams under which the cooperating institutions
    operate."
          Article 6823a of the Civil Statutes provides,in part,
as follows:
         "Sec. 1. This Act is the 'Travel Reg-
    ulation Act of 1959'".
         "Sec. 2. The provisions of this Act shall
    apply to all officers, heads of state agencies,
    and state employees. The provisions of this
    Act shall not apply to judges and other judicial
    employees paid by the state, counties or other
    political subdivisions pursuant to law. Heads
    of state agencies'shall mean elected state offi-
    cials, excluding members of the Legislature who
    shall receive travel reimbursement as provided
    by the Constitution, appointed state officials,
    appointed state officials whose appointment is
    subject to Senate confirmation, directors of
    leaislative interim committees or boards. heads
    of state hospitals and special schools, and
    heads of state institutions of higher education.
    -(Emphasisadded.)
         “Sec. 3. (a) Reimbursement from funds appro-
    priated by the Legislature for traveling and other
    necessary expenses incurred by the various offi-
    cials, heads of state agencies, and employees of
    the state in the active discharge of their duties
    shall be on the basis of either a per diem or
    actual expenses as specifically fixed and appro-
    priated by the Legislature in General Appropriation
    Acts."
                         -3366-
Hon. Robert S. Calvert, page 3 (c-698)

          Section 17-a, Article V, House Bill #12, Acts of the
;og;:o~gislatu=, (General Appropriation Bill), provides as

          'Executive Heads of State agencies, including
     the Executive Director of the Legislative Council,
     shall be reimbursed for their actual meals, lodging
     and incidental expenses when traveling on official
     business either in or out of the State."
          The effect of the Cotton Research Committee's action,
in pursuance of legislative authority, qualifies the Director
as an appointed State Official within the meaning of Article
6823a, and authorizes him to be reimbursed for his official
travel on an actual expense basis.
          The language used by the Legislature in Article
165-4a clearly manifests an intention to provide broad and in-
clusive power to the Committee in promulgating establishing
and effecting the purposes for which the Comttee   was created.
In delegating such authority, it is clear that the Committee
was to have wide latitude and discretion in achieving these
purposes. Following the legislative authorization, the Com-
mittee in its sound discretion and wisdom, passed the foregoing
resolution so as to fulfill the legislative mandate. Such
action on the part of the Committee is clearly within the leg-
islative authorization and is not in conflict with tht Lzgis-
lature's intent and policies.
          The prior departmental interpretation and construct-
ion of the provisions under consideration have been to allow
the director to be compensated on an actual expense basis.
This interpretation is of long standing, the Committee having
been established in 1941, and continued through and after the
enactment of the "Travel Regulation Act" in 1959. This inter-
pretation and construction has been consistently applied, not
only by the Committee which has the responsibility for carrying
out, operating and achieving the purposes set forth in the act,
but as well as by the interpretation and construction placed
thereon by your office. Such long continued construction is
entitled to great weight, especially in view of the fact that
the Legislature has been in session numerous times subsequent
to the adoption of this interpretation and construction. The
Legislature is presumed to have been aware of this interpre-
tation and construction, and made no changes in the language
that would indicate a contrary intent. Burrough v. Lyles,
142 Tex. 704, 181 S.W.2d 570, (1944).
         'Having held that such Director may be compensated on
                         -3367-
Hon. Robert S. Calvert, Page 4 (c-98)


an actual expense basis, we express no opinion on the other
issue which you submitted.
          By letter dated May 20, 1966, you requested an opinion
on the following supplemental question:
         "Whether the President of Arlington State
    College of Arlington, Texas, President of Texas
    Western University of El Paso, Texas, Dean of
    South Texas Medical School of San Antonio, Texas,
    and Dean of Southwestern Medical School of Dallas,
    Texas, should be compensated on an actual expense
    or on a per diem basis while traveling for the
    State?"
          Considered in the light of the foregoing, you are ad-
vised that it is the opinion of this office that all of such
individuals are "heads of state institutions of higher educa-
tion" within the meaning of Article 6823a, and as such are en-
titled to be compensated on an actual expense basis while
traveling for the State. The functions and responsibilities
of these individuals are controlling over the particular title
which they may be given.

                             SUMMARY
          The Director of the Cotton Research Com-
     mittee is an appointed state official within
     the meaning of Article 6823a, Vernon's Civil
     Statutes, and as such is entitled to be re-
     imbursed on an actual expense basis while
     traveling on official business for the State
     and you are authorized to issue a warrant for
     the reimbursement of such travel expense.
          Likewise, the President of Arlington State
     College, the President of Texas Western Univer-
     sity, the Dean of South Texas Medical School
     and the Dean of Southwestern Medical School
     should be compensated on an actual expense
     basis while traveling for the State.
                                   Yours very truly;
                                   WAGGONER CARR
                                   Attorney General
                          -3368-
    7

-   .




        Hon. Robert S. Calvert,.page 5 (c-698)


                                            By:
        JPC:mh
        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        Pat Bailey
        Malcolm Quick
        Harry Gee
        Marietta Payne
        APPROVED FOR THE ATTORNEY GENERAL
        By: T. B. Wright




                                  -3369-